Title: From George Washington to George Digges, 28 December 1786
From: Washington, George
To: Digges, George



Dear Sir,
Mount Vernon Decr 28th 1786

Will you permit me, to give you the trouble of enquiring among your friends of the Eastern Shore, now in Annapolis, if I could be furnished with one thousand feet of the best pine plank; precisely 24 feet long (when dressed)—To be without sap, or knots. It is for the floor of my new room.
Many years since, I provided for this, & thought myself secure

of that which was perfectly seasoned. It had been dressed & laid by; but when I was about to make use of it, behold! half of it was stolen, and the other half will match no plank I can now get.
I do not expect to get seasoned plank agreeably to this description; but on whom I might depend for the length & quality, I would wish to know; for if I cannot rely with certainty, I shall immediately write to Norfolk—I would thank you for an answer by the Post. I am—Dear Sir Yr Most Obedt Hble Servt

Go: Washington

